Citation Nr: 0815021	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches secondary to transient ischemic attack 
(ITA), prior to March 5, 2007, and an evaluation of 50 
percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1998 to 
August 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The September 2002 RO rating decision 
originally granted the veteran a 10 percent rating for his 
service-connected migraines; however, a June 2004 RO rating 
decision granted the veteran a 30 percent disability rating 
back to the original effective date of October 31, 2001.  

In February 2005 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  

In a March 2008 rating decision, the RO granted the veteran a 
50 percent rating, the highest available rating, for his 
migraine headaches, effective March 5, 2007, the date of a VA 
examination.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Inasmuch as a rating higher than 30 percent for the service-
connected migraine headaches is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that during the pendency of this appeal the 
veteran requested that his claims file be transferred to 
Denver, Colorado.  Additionally, he revoked the Oregon 
Department of Veterans' Affairs as his representative and in 
July 2006 appointed Disabled American Veterans as his new 
representative. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to March 5, 2007, the migraine headaches are not 
shown to be manifested by completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

3.  Since March 5, 2007, the veteran has been receiving the 
maximum amount under the rating schedule; an, an exceptional 
or unusual disability picture is not shown.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2007, the criteria for an initial 
rating in excess of 30 percent for migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).  

2.  Since March 5, 2007, the criteria for a rating in excess 
of 50 percent for migraine headaches have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Codes 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2005, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2008 Statement of the Case 
(SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a February 2005 letter and a June 
2006 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  As 
noted, the veteran has been advised of the evidence required 
to support his  claim and of the evidence of record.  The 
Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  Neither in response to the documents cited above, 
nor at any other point during the pendency of this appeal, 
has the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the in 
rating cases, a claimant must be informed of the rating 
formulae for all possible schedular ratings for an applicable 
rating criteria.  As regards the claim for increase on 
appeal, the Board finds that this was accomplished in the 
August 2003 Statement of the Case (SOC), which suffices for 
Dingess.  Dingess also held that VA notice must include 
information regarding the effective date that may be 
assigned, and this has was expressly done in a follow-up 
letter sent to the veteran in June 2006.  Further, the 
Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
However, the Board notes that this case does not apply to 
initial rating cases and that the veteran's testimony and 
statements reflect that a reasonable person could have been 
expected to understand in this case what was needed to 
substantiate the claim.  Moreover, as the veteran discussed 
his service-connected disability in terms of relevant 
symptomatology at his hearing and as he described the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

The Board finds that any notice errors are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  For all of these reasons, the Board finds 
that any notice errors with regard to the second and third 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Id.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative have identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in January 2004, March 2007, 
and February 2008. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of migraine headaches. 

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The September 2002 RO rating decision granted the veteran an 
initial 10 percent disability rating for his migraines, 
effective October 31, 2001.  A June 2004 RO rating decision 
granted the veteran a 30 percent disability rating effective 
October 31, 2001.  During the pendency of this appeal the RO 
granted him a 50 percent disability rating, effective March 
5, 2007. 

The veteran's migraine headaches have been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic 
Code 8100 a 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is granted 
if there are prostrating attacks occurring on an average once 
a month over the last several months.  The highest available 
rating is 50 percent which is granted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The veteran was seen at the VA for his service-connected 
seizures and after careful review of his treatment reports 
the Board finds that there have been multiple clinical 
records addressing his headaches.  In October 2001 the 
veteran was diagnosed with chronic headaches after left sided 
hemiparesis in April 2000.  In January 2002 and December 2002 
it was noted that his migraine headaches were well controlled 
under proporanolol.  

The veteran was hospitalized in September 2003, and the 
discharge summary stated that his migraines were secondary to 
the re-occurrence of left sided symptoms and possible seizure 
activity.  He was diagnosed with migraines and put on 
proporanolol.  It was noted that he had episodes weekly that 
lasted four to five minutes and he had one to two tension 
headaches per week

At the veteran's January 2004 VA neurological examination, he 
was diagnosed with dilpopia.  It was also noted in January 
2004 that he had a history of ophthalmic migraines, and he 
had stopped taking the propranolol.  In March 2004 he had a 
headache that lasted several hours with nausea, phonophobia, 
diaphoresis, and he felt hot.  The veteran believed that the 
headaches were a result of forgetting two consecutive doses 
of Keppra, and it was also noted that there were no other 
headaches or episodes.  In March 2004 it was noted that his 
driver's license was reinstated and that he had a new job.  
In May 2006 it was noted that there was a possibility of 
decreasing his topiramate, which was a new medication, since 
his migraine headaches were beginning to improve.

The veteran was seen by a VA examiner in March 2007 who 
stated that the veteran's headaches were in the occipital and 
frontal region, were constant with a pressure sensation, and 
had begun three years prior.  Nausea and vomiting were 
associated with the headaches.  The headaches occurred two 
times per week and lasted all day.  He also stated that they 
began in the morning, and he would walk outside to improve 
the pain.  During the spells he could not concentrate or do 
any exertion but he could pick up objects.  The usual 
intensity of the headaches were a 7 to 8 out of 10 and at 
their worst they were an 8 to 9 out of 10 and resulted in 
fatigue.  The veteran's headaches were found to be most 
consistent with complex migraines with hypertension and 
seizure induced components.  

At the veteran's February 2008 VA examination he stated he 
had headaches two times a week that lasted all day and that 
it did not help when he lied on the floor but it did help 
when he walked around for hours during the headache.  The 
headaches were 8 out of 10 for usual intensity a 10 out of 10 
at their worst; these occurred once per month and had 
considerable nausea and vomiting.  He was unable to eat 
during his severe headaches and had some trouble during his 
normal headaches.  Associated with the headaches were neck 
pain, dizziness, scotomata, photophobia, and phonophobia.  

It was noted that a December 2006 MRI scan of the head 
revealed small T2 hyperintensities in the right hempisphere 
with white matter; however, there were no other mass or 
lucency.  A 2006 EEG revealed epileptiform type activity in 
the right temporal lobe.  

The veteran described his functional loss as being unable to 
obtain a "CDL" license.  He stated he could not do 
construction secondary to his service-connected seizure 
disorder, could not ride bikes or fly an airplane or sky dive 
also secondary to his service-connected seizure disorder, and 
could not drive or rig scaffolding.  He also noted that 
taking Coumadin interfered with jobs because of the blood 
tests needed and he could not take any job with potential 
trauma.  The Board notes that he is on Coumadin not for his 
migraine headaches but for his other service-connected 
disorders. 

The VA examiner diagnosed the veteran with frequent migraine 
headaches that interfered significantly with his work, 
occurred two times per week and that he was unable to walk 
around to relieve the headaches.  The examiner opined that 
secondary to the migraine headaches was reduced productivity 
and reliability that would affect occupational and social 
functioning especially in his chosen career. 


Prior to March 5, 2007

Prior to March 5, 2007, the veteran was granted a 30 percent 
disability rating effective October 31, 2001, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected migraine headaches warrant 
a rating of 50 percent prior to March 5, 2007.  There is no 
medical evidence of completely prostrating and prolonged 
attacks productive of severe economic inadaptability, i.e., 
six totally incapacitating migraines a year in which the 
veteran had to leave his place of employment as an hourly 
employee, as well as one incapacitating migraine a week per 
month.  In addition, the May 2006 VA clinical record showed 
there was improvement in his migraine headaches. 

Accordingly, the Board finds that an initial evaluation in 
excess of 30 percent for the service-connected migraine 
headaches, prior to March 5, 2007, is not warranted.  

Since March 5, 2007

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for migraine headaches.  
As stated above, a March 2008 rating decision granted the 
veteran a 50 percent disability rating for his migraine 
headaches, effective March 5, 2007.  Under 38 C.F.R. § 
4.124(a), Diagnostic Code 8100, a 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  However, this is the maximum 
rating available for migraine headaches pursuant to 
Diagnostic Code 8100.  There is no provision for a higher 
rating for headaches in the Rating Schedule, and no evidence 
that the veteran's migraine headache disability is more 
appropriately evaluated under another Diagnostic Code.  The 
veteran has not argued otherwise.

Because the veteran is currently in receipt of the maximum 
schedular rating for migraine headaches, the Board has 
considered an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  Under 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  The 
evidence indicates that he has to walk around to relieve the 
headaches which can interfere with work; however, the medical 
evidence also reveals that any interference with work is not 
a result of his migraines but his service-connected seizure 
disorder.  At the February 2008 VA examination it was noted 
that he could not obtain a CDL license, could not do 
construction or sky dive, in addition his coumadin interfered 
with jobs because of the blood tests needed; however, the 
Board finds that those restrictions are related to his 
service-connected seizure disorder and not his migraine 
headaches.

The evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has been on an outpatient 
basis.

In summary, although the record shows that the veteran's 
headache disability results in occasional interference with 
work and his maximum disability rating of 50 percent is in 
recognition that his industrial capabilities are severely 
impaired.  After reviewing the record, the Board is unable to 
identify an exceptional or unusual factor which would render 
impractical the application of the regular schedular 
standards.  Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's migraine 
headaches, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board agrees with the staged evaluations assigned by the 
RO.  See Fenderson, supra.


ORDER

An initial rating in excess of 30 percent for the migraine 
headaches is denied

A disability rating in excess of 50 percent for migraine 
headaches is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


